Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 31, 2022

                                            No. 04-22-00181-CV

                      IN RE STATE EX REL. STEVEN A. WADSWORTH,
                            County Attorney, Gillespie County, Texas

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On March 31, 2022, relator filed a petition for writ of mandamus and the real party in
interest responded. After reviewing the petition, the response, and the record, we conclude relator
is partially entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED IN PART and DENIED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Christopher G. Nevins is ORDERED to no later than fifteen days from the
date of this order, VACATE (1) that portion of decretal paragraph 4 in its March 23, 2022 Order
ordering “the cell phone of the Complaining Witness, in the possession of and/or owned by [her
parents] be brought and presented to the Court for the Court, and Court only, for in-camera
inspection,” and (2) the entirety of decretal paragraph 5 in its March 23, 2022 Order. That portion
of its March 23, 2022 Order ordering that “no communications are to be deleted, modified,
destroyed, manipulated, or hidden by any party prior to presentation to the Court” REMAINS IN
PLACE. We DENY the petition for writ of mandamus in all other respects. The writ will issue
only if we are notified that Judge Nevins has not complied within fifteen days from the date of this
order.

        It is so ORDERED on August 31, 2022.


                                                                      _____________________________
                                                                      Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court

1
 This proceeding arises out of Cause No. JV-0018CCL, styled In the Matter of M.A.C.S.C., a Juvenile, pending in the
County Court, Gillespie County, Texas, the Honorable Christopher G. Nevins presiding.